t c summary opinion united_states tax_court mahmud ahmed petitioner v commissioner of internal revenue respondent docket no 16578-02s filed date mahmud ahmed pro_se diana p hinton for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax after concessions the issues are whether petitioner is entitled to head_of_household filing_status and an earned_income_credit eic petitioner resided in brooklyn new york at the time the petition was filed the applicable facts may be summarized as follows during petitioner was married to rehana akhter ms akhter and resided with her and their two daughters in brooklyn new york ms akhter is not a u s citizen petitioner filed hi sec_2001 federal_income_tax return as head_of_household claimed dependency_exemption deductions for his two daughters and claimed an eic of dollar_figure with his daughters as qualifying children respondent disallowed the dependency_exemption deductions and the eic and changed petitioner’s filing_status to single head_of_household an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year sec_2 a taxpayer shall be considered a sec_2 respondent concedes that petitioner is entitled to dependency_exemption deductions under sec_151 with respect to his two daughters the parties agree that with respect to schedule c profit or loss from business petitioner had dollar_figure of taxable_income is liable for dollar_figure of self- employment_tax and is entitled to a deduction of dollar_figure for self- employment_taxes under sec_164 not married if at any time during the taxable_year his spouse is a nonresident_alien sec_2 for purposes of federal income_taxation an individual is a nonresident_alien if the individual is neither a citizen_of_the_united_states nor a resident_of_the_united_states sec_7701 to determine residency an alien individual is a resident_of_the_united_states if the individual meets the substantial_presence_test sec_7701 a n individual meets the substantial_presence_test if-- i such individual was present in the united_states on at least days during the calendar_year and applying a mathematical formula was present during the current_year and the preceding years for days or more sec_7701 ms akhter resided with petitioner in the united_states during all of and in the preceding years and is a resident_alien petitioner therefore was married and does not qualify for the head_of_household filing_status respondent’s determination is sustained earned_income_credit an eic is eligible to a married individual only if a joint_return is filed for the taxable_year under sec_6013 sec_32 petitioner was a married individual who did not file a joint_return for therefore petitioner is not entitled to an eic and respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
